UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7686


MICHAEL LYNN TURNER,

                Plaintiff - Appellant,

          v.

WILLIAM M. MUSE, Chairman;       HAROLD     W.    CLARKE,   Director;
EVERET SIMMS, Counselor,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:14-cv-01060-AJT-TCB)


Submitted:   March 12, 2015                      Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Lynn Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael   Lynn   Turner   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Turner v. Muse, No. 1:14-cv-01060-AJT-

TCB (E.D. Va. Oct. 27, 2014).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                               AFFIRMED




                                   2